DETAILED ACTION
Claims 1, 3-6 and 8-20 are under current consideration.
The objection to the specification and the 112, 2nd para. rejection have been withdrawn in view of the amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103-Maintained/Modified to address the amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Warnok et al. (Biotechnology and Bioengineering, 2005-see attached form 892), Fulton (PGPUB 20130171658-see attached form 892) and Wong (PGPUB 2011/0263828-cited by the IDS). 
The claims are directed to (in part): a method comprising the steps of (a) contacting an affinity ligand bound heterogeneous glycoform antibody having exposed glycans of the Fc region with a reaction buffer designed for a particular glycoform modification for a time sufficient and under conditions to modify the glycoform of the Fc region to a substantially homogeneous single glycoform antibody; (b) optionally adding one or more nucleotide sugars and/or cofactors; and (c) releasing the substantially homogeneous single glycoform antibody from said affinity ligand; see claim 1. 
 Warnok teaches a method of in vitro galactosylation of human serum IgG; see title and abstract as well as instant claims 2, 4, 7 and 17. The author teaches that this method remodels heterogeneous IgG glycoforms, enabling the preparation of IgG molecules with homogenous glycan chains in which >98% of neutral glycans attached to 1kg IgG are converted to the G2 glycoform; see abstract, the preamble of instant claim 6. See p. 833, col. 1 for disclosing the reaction mixture comprising MnCl2, UDP-galactose and GaT-1 (or beta1-4 galactosyltransferase); see instant claims 8, 11 and 13. Also see p. 836, col. 1 and Table I for describing carrying out the reaction for 48-72 hours at 32C, pH 6.5; see instant claims 9, 10 and 15. See Table III, p. 839 which 
While Warnok discloses an enzymatic reaction mixture and conditions for use of successfully converting IgG molecules to a single defined glycoform, Warnok does not explicitly express altering the Fc region of an affinity ligand bound antibody (see all claims, including claim 1); wherein the antibody is mAb rituximab (see claim 3); wherein the concentration ranges for nucleotide sugars or a cofactor are as listed in claims 12 and 13; wherein the affinity ligand is Protein A which is linked to a solid support including agarose, etc. (claim 14); wherein the wash buffer of about pH 6.0-8.0 comprises PBS (claim 16); and, combining the homogenous single glycoform antibody with a pharmaceutically acceptable carrier (claim 18). 
Fulton describes a method of treating glycoproteins, including antibodies, comprising the steps of: a) adding a sample to a solid phase support comprising a solid phase and an affinity ligand which binds to the target glycoproteins, which molecule is immobilized on the solid phase, thereby binding the target glycoprotein to the molecule on the solid phase, b) washing the solid phase with a buffer to wash away any unbound glycoprotein and c) contacting the bound target glycoprotein on the solid phase with an enzyme that catalyzes the release of glycans from glycoproteins, thereby releasing the glycans from the target glycoprotein; see whole document, including para. 13-14, as well as instant claims 1. See para. 24 for disclosing that the method involves sharply etc. and affinity ligands may include Protein A, Protein G or Protein L; see instant claim 81. Para. 43 and 45 disclose washing away non-binding proteins, using any standard laboratory buffer such as PBS, in order to avoid contaminating the final results; see claim 16. Para. 36 describes eluting the target glycoprotein.
Wong is cited for teaching a method for modifying human antibodies by glycan engineering; see title and whole document. The inventor teaches that rituximab is a known antibody of the prior art for the treatment of cancer; see para. 9. Wong also teaches that certain glycoforms of a human antibody exhibit improved therapeutic effects; see para. 12.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use a solid phase and an affinity ligand as well as a wash buffer as taught by Fulton in the method described by Warnok. One would have been motivated to do so for the advantage of sharply reducing the number of steps than current techniques as well as reducing the amount of enzyme and other reagents needed and washing away non-binding proteins in order to avoid contaminating the final results. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use other antibodies, including those used in treating cancer immunotherapy or an immune disorder, such as rituximab, in the method described by 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify various parameters of the reaction mixture or washing buffer, including reaction duration or temperature, concentration of nucleotide sugars and cofactor or pH values. One would have been motivated to do so for the advantage of optimizing the reaction mixture or wash buffer in view of various factors, such as the total volume of the reaction mixture, concentration of antibodies present, most optimal pH value, etc. 
It would have been obvious for one of ordinary skill in the art to prepare a composition comprising the homogeneous single glycoform antibody and a pharmaceutically acceptable carrier. One would have been motivated to do so for the advantage of preparing the composition for administration. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the applied prior art; for example, glycan engineering of a known and characterized antibody, attaching antibodies to a solid support, galactosylation of human IgG, rituximab is a known and characterized antibody of the prior art, preparation of a composition comprising a pharmaceutically acceptable carrier, etc.
prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. Applicant alleges that Warnock carries out remodeling reactions in a vessel followed by using an affinity binding column step for recovery and not prior to modification as taught by Applicant. Applicant further alleges that the method taught by Warnock results in product loss and a high cost of downstream process; see p. 20 of Remarks. 
In response, Warnock was cited, in part, for teaching a method of galactosylation of serum IgG for the advantage of remodeling heterogeneous IgG glycoforms to IgG molecules with homogenous glycan chains of the G2 glycoform. Warnock was also cited for teaching a reaction mixture comprising MnCl2, UDP-galactose and GaT-1. Thus, the Warnock teachings demonstrate that galactosylation of IgG is a known method. Warnock also teaches the use of a Protein A-Sepharose as a means to wash and elute the remodeled IgG.  Also, a known method of the prior art.
Applicant points to Fulton and alleges that this reference teaches contacting a bound target glycoprotein on a solid phase with an enzyme which catalyzes the release of glycans from glycoproteins. Applicant concludes that the combination of Warnock and Fulton is problematic because Warnock uses one enzyme in a large volume and Fulton uses another enzyme on glycoproteins bound to a solid support.
In response, the rejection was based on modifying the teachings by Warnock and incorporating the use of a solid phase taught by Fulton because as taught by Fulton the 
Applicant argues that the instant specification provides that it was surprising and unexpected that an affinity ligand bound mAb could be effectively enzymatically modified as the N-glycans of the mAb was not previously thought to be accessible in a manner that would allow tailored enzymatic modification. Applicant alleges that the binding site is in the CH2 domain which is very close to the covalent binding site of the glycan, making the enzyme inaccessible to the site of the glycan. 
The arguments are merely allegations for which Applicant provides no evidence-based support. It is not clear who did not previously think the N-glycans were accessible for enzymatic modification; e.g. was this established via scientific consensus? Also, Applicant merely alleges that the enzyme is inaccessible to the site of glycan without providing any evidence-based support. Lastly, it is not clear how Applicant supports the conclusion that the necessary site would not be accessible enzymatically based on glycosylation in a large volume taught by Warnock and the non-specific deglycosylation taught by Fulton.  
See p. 22 of Remarks, para. 2. Applicant alleges that one of skill in the art “believed that such modifications were impossible, and only non-specific “deglycosylations” which effectively strip a glycoprotein of all glycans as taught by Fulton were possible when a glycosylated antibody is bound to an affinity ligand.”
Again, this is merely an allegation for which Applicant has provided no evidence-based support of such allegation.
Applicant argues that Warnock would have been aware of the cost of enzymes, buffer, cofactors required in a large volume. Applicant argues that Fulton teaches the in vivo work. 
The arguments are not clear and the allegations are not supported with evidence. For example, Warnock may not be concerned with the underlying costs of performing the experiment due to generous funding. Warnock, the primary reference of the rejection, meets the limitation of the claimed enzymatic reaction “galactosylation” and this was not addressed by Applicant. 
In response, conclusory statements that the claimed invention possesses unexpected enzymatic modification that is unsupported by comparative data is insufficient to overcome prima facie case of obviousness. Applicant has not met the burden in establishing that the results are indeed unexpected and significant; see MPEP 716.02(b). In this case, Applicant provides no explanation of any evidence that the differences are unexpected and unobvious and of both statistical and practical significance. 
Applicant alleges again that Fulton teaches “an enzyme that catalyzes the release of glycans”.
In response, Warnock teaches the galactosylation of antibodies using an enzyme and cofactor as claimed. Fulton was cited, in part, to teach the use of a solid phase for the treatment of bound glycoprotein. One would have been motivated to use the solid phase for bound IgG in the method taught by Warnock for the advantage of sharply reducing the number of steps than current techniques as well as reducing the amount of enzyme and other reagents 
The arguments are not clear or not found persuasive and are maintained for reasons of record.
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648